Citation Nr: 1828270	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1969.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In August 2015, the Board remanded the case for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era and was not otherwise exposed to herbicides during his military service.

2.  The Veteran's prostate cancer did not manifest in service or for many years thereafter and is not otherwise causally or etiologically related to his military service, including exposure to herbicides.


CONCLUSION OF LAW

Prostate cancer was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1154 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include hypertension, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as hypertension shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology. 38 C.F.R. § 3.303(b).

In order to establish entitlement to service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  Prostate cancer is associated with herbicide exposure for purposes of this presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to herbicide exposure, but must also determine whether the disability was otherwise the result of active service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is not entitled to service connection for prostate cancer.

As a preliminary matter, the Board notes that the available service treatment records are entirely negative for any complaints, treatment, or diagnosis of prostate cancer.  The post-service medical evidence is similarly negative for complaints or findings of prostate cancer for many years after the Veteran's separation from service.  In fact, private treatment records show that the Veteran was diagnosed with prostate cancer in December 2009, which was over 40 years following his separation from service.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's current prostate cancer to his active service or any incident therein.  The Veteran has not contended otherwise.

Instead, the Veteran has contended that he developed prostate cancer as a result of Agent Orange exposure.  In this regard, he has reported that he served aboard the USS Hornet from September 1968 to May 1969, which operated off the coast of Da Nang in Vietnam. See April 2010 claim, August 2010 statement, September 2010 notice of disagreement, December 2010 statement (Veteran stated that he was aboard the USS Hornet while it was in Da Nang Harbor and in close proximity to herbicides), March 2011 statement, March 2015 hearing transcript (Veteran's wife testified that the Veteran witnessed planes flying overhead the ship that did not close their spray valves and continued spraying Agent Orange), April 2016 statement (Veteran reported that research on the USS Hornet showed it was off the coast of Vietnam in a basin surrounded by mountains, which he contended made the ship a prime target for "spray drift").  He has contended that the ship's water and air were contaminated with Agent Orange. See September 2010 statement, March 2011 statement, March 2015 hearing transcript (Veteran testified that he was sometimes unable to leave the skin of the ship and go outside on the fantail because the air was so thick with Agent Orange and that he drank water from the ship and ate food prepared in the ship's water), April 2016 statement (Veteran contended that water from run-off areas was improperly distilled and that water was used as drinking, cooking, and washing water aboard the ship).  He has also asserted that his military duties included working on planes that had been in Da Nang that were contaminated with Agent Orange. See September 2010 statement, March 2015 hearing transcript (Veteran testified that his job was to wash planes covered in Agent Orange).  In addition, he has reported that he was flown to shore in Vietnam on one occasion to work on an aircraft. See April 2010 claim (Veteran stated that he was ordered ashore to repair a disabled aircraft at a small landing strip in close proximity to a town and that he was unable to return to the ship for three days due to enemy fire across the landing strip), August 2010 statement (Veteran reported that the USS Hornet was operating off the coast of Da Nang in November 1968 when he was sent ashore at Qui Nhon to work on aircraft), March 2015 hearing transcript (Veteran testified that he was flown ashore from the ship in Da Nang Harbor in late 1968 to repair an aircraft at a makeshift landing strip and that he was on land for approximately 12 hours).

The Veteran's DD-214 indicates that his military occupational specialty was an aircraft mechanic and that he served in Vietnam.  However, the evidence of record does not show that the Veteran actually "set foot" in Vietnam. See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam-must have actually set foot therein-at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

A May 2010 Personnel Information Exchange System (PIES) response to a request for documentation of the dates of the Veteran's service in Vietnam indicated an inability to determine whether the Veteran served in Vietnam.  The response noted that the Veteran served aboard the USS Hornet, which was in the official waters of Vietnam from November 3, 1968, to November 15, 1968, on December 9, 1968, from January 5, 1969, to January 22, 1969, from February 5, 1969, to February 23, 1969, and from March 5, 2969, to March 22, 1969; however, the record provided no conclusive proof of in-country service.

In response to a June 2010 inquiry by the RO for deck logs from the USS Hornet dated from January 1969 to February 1969, a Defense Personnel Records Information Retrieval System (DPRIS) search of the 1968 command history for the USS Hornet showed that the ship departed Naval Station Long Beach, California, for a Western Pacific (WESTPAC) deployment on September 30, 1968.  The response indicated that the USS Hornet conducted Surface-Sub-Surface Surveillance Coordination operations off the coast of Vietnam south of the Demilitarized Zone from October 30, 1968, to November 14, 1968, followed by a port call in Hong Kong.  The response noted that the USS Hornet then performed Special Operations in the Gulf of Tonkin from November 29, 1968, to December 17, 1968.  After this period, the USS Hornet departed for Sasebo, Japan, where the ship remained in port for the remainder of the year.  The response also indicated that a search of the 1969 command history revealed that the USS Hornet conducted Special Operations in the Gulf of Tonkin from January 6, 1969, to January 20, 1969, from February 4, 1969, to February 20, 1969, from March 7, 1969, to March 21, 1969, and from April 3, 1969, to April 15, 1969.  The 1969 command history showed that the USS Hornet made port calls in Subic Bay, Republic of the Philippines, and in Yokosuka, Japan.  The USS Hornet arrived at Naval Station Long Beach on May 13, 1969, and did not deploy to the combat zone for the remainder of the year. 

In addition, in the June 2010 DPRIS response, the National Archives Records Administration (NARA) and the Naval History and Heritage Command (NHHC) reported that command histories, deck logs, and muster rolls or personnel diaries are the only administrative records produced by commissioned US Navy ships during the Vietnam War that are permanently retained.  NARA and NHHC stated that those records did not normally provide information placing individuals aboard the ship or indicate the names of individuals arriving or going ashore on a routine basis or that may have set foot in Vietnam.  Rather, the deck logs might indicate aircraft or boats arriving or departing, but did not normally list passengers by name, unless that individual was a very important person or high-ranking officer.  NARA and NHHC also related that the deck logs did not normally list the destinations of these aircraft and vessels.  NARA and NHHC indicated that logbooks maintained aboard river boats or launches were not considered permanent records.  Further, NARA and NHHC explained that deck logs do not normally indicate the types of cargo a particular ship carried.  NARA and NHHC reported that deck log entries provide information about ship movements and operations.

No records establish that the Veteran set foot in Vietnam itself.  In a September 2010 memorandum, the AOJ noted that the Joint Services Records Research Center (JSSRC) determined that there was no evidence that the Veteran went ashore in Vietnam.  In addition, the AOJ determined that exposure to Agent Orange in Vietnam could not be conceded because there were no records to confirm that the Veteran stepped foot in Vietnam.

The Board also notes the assertion made by the Veteran's representative in April 2018 that herbicide exposure should be presumed based on the fact that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  However, those medals do not establish actual service in the Republic of Vietnam.  Indeed, the Federal Circuit in Haas held that qualifying "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.  Moreover, the Republic of Vietnam Campaign Medal (VCM) was awarded to those personnel who (1) served in the Republic of Vietnam for 6 months during a specified period; or, (2) served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months; or, (3) served in the Republic of Vietnam or outside its geographical limits for less than 6 months but were wounded, captured or killed. See Army Regulation 672-5-1.

The Board has also considered whether the Veteran's ship, the USS Hornet, traveled on inland waterways during the applicable period. Haas, 525 F. 3d at 1187-90.  However, the USS Hornet, an aircraft carrier, was a deep water (or "blue water") vessel.  In order for the herbicide exposure presumption to be extended to a Blue Water Navy veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and the Veteran went ashore, or other competent credible evidence that the Veteran went ashore.  There is not such competent and credible evidence of record in this case.

The Board observes that VA's Adjudication Procedure Manual includes a list of ships which operated temporarily in Vietnam's inland waterways or those which docked to the shore. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, § 1.H.28.h. 

The list of ships operating temporarily on Vietnam's inland waterways includes "blue water" ships which operated primarily on Vietnam's offshore waters but entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  Similarly, the list of ships that docked to shore or pier in Vietnam includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, VA assumes that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore. Id.  The list of ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore also included large ocean-going ships of the Blue Water Navy.  As noted above, any veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore. Id.  Here, however, the USS Hornet is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is also not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  Nor is it listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  In addition, the USS Hornet is not listed as a ship which docked or anchored in Da Nang Harbor or any other harbor.  In fact, during the March 2015 hearing, the Veteran stated that the USS Hornet was not docked or anchored in Da Nang Harbor.  

The Board has considered the decision by the United States Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion."), but finds it inapplicable because the evidence does not reflect that the Veteran's ship, the USS Hornet, docked or anchored in Da Nang Harbor or another Vietnam harbor during the presumptive time period.  Moreover, in September 2010 and March 2016 memorandums, the AOJ noted that the JSRRC determined that the USS Hornet did not enter Vietnam inland waterways and that the ship was not exposed to tactical herbicides while operating in the Da Nang Harbor area.

In light of the above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served in-country in Vietnam.  There is also no evidence that the Veteran's ship, the USS Hornet, operated in inland waters.  Based on the foregoing, the Veteran did not have "service in the Republic of Vietnam." 38 C.F.R. § 3.307(a)(6)(iii).  For the above reasons, as there is no credible evidence of service in Vietnam, service connection for prostate cancer as due to exposure to herbicides is not warranted.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless may show that he was actually exposed to herbicide agents while in service. See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his claim of direct exposure to herbicides, the Veteran has asserted that he was exposed to Agent Orange by washing planes contaminated with the herbicide and that the air and water onboard the ship were contaminated with Agent Orange.

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), in which the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases adhered to the exterior of aircraft or were washed off aircraft while aboard the USS Hornet.  In this regard, he has not been shown to have the requisite knowledge or expertise to make such a determination as to the chemical makeup of a substance.  As such, the evidence is not sufficient to establish that the Veteran was exposed to herbicide agents during service.  The Board also notes that herbicides were not transported, stored, or used aboard United States Navy ships.  Furthermore, the Veteran's service records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service.

Under these circumstances, the Board finds that the Veteran is not entitled to the legal presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  The evidence does not demonstrate that the Veteran served within the land border or internal waters of the Republic Vietnam, and therefore, exposure to herbicides is not presumed.  In addition, the evidence does not demonstrate that the Veteran was actually exposed to herbicides or herbicide agents during active duty.  The Veteran's service treatment records contain no indication of Agent Orange exposure, and official service department records contain no documentation of spraying, testing, transporting, storage or use of herbicides on the USS Hornet.  In this case, the Board finds that the evidence establishes that the Veteran was not exposed to Agent Orange in service.  

In light of the above, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  Accordingly, the claim of entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, must be denied. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


